DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1- 14 and 21 - 23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Uecker (US 3,937,224 A), fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in claims 1 and 21, which recites features not taught or suggested by the prior art. In particular, Uecker fails to teach the support mechanism of the catheter (see Fig. 2 of Uecker), namely a stoma rod positioned between the first and second tubes and a bracket releasably supported on the catheter and stoma rod, the bracket having a central circular portion defining an opening that receives the drain tube of the catheter.
While Marsan (US 3,483,868 A) discloses a stomal support bar (Fig. 2) and Langenbach (US 2008/0228132 A1) discloses a bracket (Fig 2, element 701), said elements are disclosed largely independent of one another. As such, there is not specific motivation to combine said elements in the exact configuration as claimed, such as the drain tube of Uecker being received by the central opening of the bracket of Langenbach.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781